                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         EUREKA DIVISION

                                   7

                                   8     OMAR SHARRIEFF GAY,                              Case No. 16-cv-05998-CRB (RMI)
                                   9                    Plaintiff,
                                                                                          ORDER AND WRIT OF HABEAS
                                  10             v.                                       CORPUS AD TESTIFICANCUM
                                  11     AMY PARSONS, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of Omar Sharrieff Gay, CDCR No. E22575, presently in custody at

                                  16   California Men’s Colony, as the presence of said witness will be necessary at proceedings in the

                                  17   above-entitled cause and thereafter as may be required.

                                  18
                                  19   Dated: December 28, 2018                            _____________________________
                                                                                           ROBERT M. ILLMAN
                                  20

                                  21   TO:    Warden, California Men’s Colony

                                  22   GREETINGS

                                  23          WE COMMAND that you have and produce the body of Omar Sharrieff Gay, CDCR No.
                                  24   E22575, in your custody in the hereinabove-mentioned institution, before the United States
                                  25
                                       District Court in Courtroom D of the Federal Courthouse at 450 Golden Gate Avenue in San
                                  26
                                       Francisco at 1:00 p.m. on February 19, 2019, in order that said prisoner may then and there
                                  27
                                       participate in the SETTLEMENT CONFERENCE in the matter of Gay v. Shaffer, et al, and at the
                                  28
                                       termination of said hearing return him forthwith to said hereinabove-mentioned institution, or
                                   1

                                   2   abide by such order of the above-entitled Court as shall thereafter be made concerning the custody

                                   3   of said prisoner, and further to produce said prisoner at all times necessary until the termination of

                                   4   the proceedings for which his testimony is required in this Court;
                                   5
                                              Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District
                                   6
                                       Court for the Northern District of California.
                                   7

                                   8   Dated: December 28, 2018
                                                                                        SUSAN Y. SOONG
                                   9
                                                                                        CLERK, UNITED STATES DISTRICT COURT
                                  10

                                  11                                                    By: Linn Van Meter
                                                                                        Administrative Law Clerk
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                                  ISTRIC
                                                                                                TES D         TC
                                  15   Dated: December 28, 2018                              T A
                                                                                        _____________________________


                                                                                                                                     O
                                                                                          S




                                                                                        ROBERT M. ILLMAN

                                                                                                                                      U
                                                                                       ED




                                  16

                                                                                                                                       RT
                                                                                        United States Magistrate Judge
                                                                                   UNIT




                                  17

                                  18                                                                                                         R NIA
                                                                                                                                   man
                                                                                    NO




                                  19                                                                             ober   t M. Ill
                                                                                                                                             FO

                                                                                                      J u d ge R
                                                                                        RT




                                  20
                                                                                                                                         LI




                                                                                             ER
                                                                                          H




                                                                                                                                     A




                                                                                                  N                                      C
                                                                                                                               OF
                                  21
                                                                                                       D IS T IC T
                                  22
                                                                                                             R

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
